     CASE 0:16-cv-01220-JRT-KMM Document 585 Filed 07/02/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


HUDOCK et al.,                                  Lead Case No. 0:16-cv-01220-JRT-
                                                KMM
                        Plaintiffs,
v.                                              DEFENDANTS’ MOTION TO STAY
                                                PROCEEDINGS DURING RULE
LG ELECTRONICS U.S.A., INC. et al.,             23(f) APPEAL

                        Defendants.

This document relates to:

All actions


       Defendants LG Electronics U.S.A., Inc.; Best Buy Co., Inc.; Best Buy Stores L.P.;

and BestBuy.com, LLC (collectively, “Defendants”) request that the Court stay all

proceedings in light of the pending Rule 23(f) appeal in the Eighth Circuit. Plaintiffs

agree with this motion in part: They have stated through counsel that a stay of litigation

deadlines is appropriate pending review of the Court’s class-certification order by the

Eighth Circuit.

                                      BACKGROUND

       1.     Plaintiffs Breann Hudock, Eugene Mannacio, and Brian Fleishman

(“Plaintiffs” or, together with Defendants, the “Parties”) filed their Motion for Class

Certification in this case on August 6, 2019. ECF No. 223. Defendants filed their

Opposition to that motion on September 18, 2019. ECF No. 316. Plaintiffs filed their

Reply in support of that motion on October 23, 2019. ECF No. 338.
     CASE 0:16-cv-01220-JRT-KMM Document 585 Filed 07/02/20 Page 2 of 5




       2.     The Court granted in part and denied in part Plaintiffs’ Motion for Class

Certification on March 30, 2020, ECF No. 548, preliminarily certifying a class and

subclass.

       3.     Defendants sought permission to appeal the Court’s class-certification order

in the Eighth Circuit pursuant to Federal Rule of Civil Procedure 23(f) on April 13, 2020.

The Eighth Circuit granted that petition on June 29, 2020, setting the appeal for full

briefing and argument.

       4.     Following the Court’s order on class certification, the Parties filed a Joint

Stipulation Regarding Class-wide Discovery on May 27, 2020. ECF No. 574. Consistent

with that stipulation, the Court on June 1, 2020 entered an order setting October 30, 2020

as the deadline to complete class-wide discovery, and November 30, 2020 as the deadline

for Plaintiffs to propose a Notice Plan to the Court. ECF No. 578. Class-wide discovery

is not yet complete and Plaintiffs have not yet proposed a Notice Plan to the Court.

       5.     The Parties have worked diligently to fulfill their outstanding obligations

prior to the deadlines noted above. The pending Rule 23(f) appeal, however, will not be

complete until after those deadlines pass.

                         REASONS FOR GRANTING THE STAY

       6.     The Court should stay further proceedings pending the disposition of the

Rule 23(f) appeal. The pending Rule 23(f) appeal raises significant questions regarding

the proper application of Rule 23 to this case. The appeal will resolve whether this Court

correctly determined that class certification was appropriate. And it may affect the need

for additional class-wide discovery and the issues to be addressed at trial.

                                             2
     CASE 0:16-cv-01220-JRT-KMM Document 585 Filed 07/02/20 Page 3 of 5




       7.     The Eighth Circuit has now granted Defendants’ Rule 23(f) petition and set

the case on a briefing schedule. As a statistical matter, defendants whose Rule 23(f)

petitions are granted are generally likely to succeed on appeal from an order granting

class certification. See, e.g., John H. Beisner et al., Study Reveals US Courts of Appeal

Are Less Receptive to Reviewing Class Certification Rulings (Apr. 29, 2014),

https://www.jdsupra.com/legalnews/study-reveals-us-courts-of-appeal-are-l-52418/

(noting that, in the seven years covered by the study, Courts of Appeals “ruled against

class certification . . . 70 percent of the time” when a Rule 23(f) petition was granted to

review a district court order granting class certification).

       8.     Absent a stay, the Parties are also likely to suffer irreparable harm. The

Parties will be forced to litigate a case that may change substantially as a result of the

Rule 23(f) appeal. And they will be required to complete any remaining class-wide

discovery and may be required to participate in a trial, even though such proceedings may

be altered by the Eighth Circuit’s ruling. This district has held that such harms weigh in

favor of a stay when a Rule 23(f) appeal is pending. See IBEW Local 98 Pension Fund v.

Best Buy Co., Inc., No. 11–429 (DWF/FLN), 2014 WL 4540228, at *3 (D. Minn. Sept.

11, 2014) (“Defendants also argue that they will suffer irreparable harm absent a stay,

relying primarily on the fact that they would be forced to engage in costly discovery and

motion practice pending the Eighth Circuit’s decision. This factor weighs in favor of a

stay.”).

       9.     Granting a stay would not substantially injure either party. A stay would

allow the Parties to focus on the Rule 23(f) appeal, and would ensure that the Parties do

                                               3
     CASE 0:16-cv-01220-JRT-KMM Document 585 Filed 07/02/20 Page 4 of 5




not waste resources on class-related proceedings that may be obviated by the Eighth

Circuit’s decision in the pending appeal.

       10.      A stay would also serve the public interest. A stay would conserve judicial

resources and avoid potentially unnecessary filings pending resolution of the Rule 23(f)

appeal. That is particularly important in light of the ongoing COVID-19 pandemic.

       11.      Thus, as set forth in the proposed order to be submitted with this Motion,

Defendants request a stay of all proceedings before this Court pending the Eighth

Circuit’s decision in the Rule 23(f) appeal.

       12.      Defendants have conferred with Plaintiffs. Plaintiffs agree with the motion

only in part: They have stated through counsel that a stay of litigation deadlines is

appropriate pending review of the class-certification order by the Eighth Circuit.

Defendants’ position, by contrast, is that a stay of all proceedings is appropriate in light

of the potential for the Eighth Circuit’s ruling to alter the future proceedings in this case.

       13.      If the Court grants this stay, Defendants propose to meet and confer with

Plaintiffs within 21 days after the Eighth Circuit rules on the Rule 23(f) appeal to discuss

a proposed new schedule for proceedings before this Court.

       14.      If the Court grants this stay, Defendants propose to submit to the Court a

new proposed scheduling order within 30 days after the Eighth Circuit rules on the Rule

23(f) appeal.

       WHEREFORE, Defendants ask the Court to grant this requested stay, and enter

the proposed order provided to this Court.



                                               4
    CASE 0:16-cv-01220-JRT-KMM Document 585 Filed 07/02/20 Page 5 of 5




Dated: July 2, 2020                     HOGAN LOVELLS US LLP

                                        /s/ Phoebe A. Wilkinson
                                        Phoebe A. Wilkinson*
                                        Marisa H. Lenok*
                                        Samuel L. Zimmerman*
                                        390 Madison Avenue
                                        New York, NY 10017
                                        T. (212) 918-3000
                                        F. (212) 918-3100
                                        phoebe.wilkinson@hoganlovells.com
                                        marisa.lenok@hoganlovells.com
                                        samuel.zimmerman@hoganlovells.com


                                        Peter H. Walsh (MN No. 388672)
                                        80 South Eighth Street, Suite 1225
                                        Minneapolis, MN 55402
                                        T. (612) 402-3000
                                        F. (612) 402-3001
                                        peter.walsh@hoganlovells.com


                                        Robert B. Wolinsky*
                                        555 Thirteenth Street NW
                                        Washington, DC 20004
                                        T. (202) 637-5600
                                        F. (202) 637-5910
                                        robert.wolinsky@hoganlovells.com


                                        *pro hac vice
                                        Counsel for Defendants LG Electronics
                                        USA, Inc., Best Buy Co., Inc., Best Buy
                                        Stores, L.P., and BestBuy.com, LLC




                                    5
